Citation Nr: 9932258	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  96-44 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
lumbar spine.

2.  Entitlement to service connection for a disorder of the 
cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from September 1960 to 
August 1963.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a July 1996 decision by the RO 
which, among other things, denied service connection for 
disorders of the lumbar and cervical spine.


FINDINGS OF FACT

1.  No competent evidence has been received which in any way 
links a disorder of the veteran's lumbar spine to service, or 
to an already service-connected disability.

2.  No competent evidence has been received which in any way 
links a disorder of the veteran's cervical spine to service, 
or to an already service-connected disability.


CONCLUSIONS OF LAW

1.  The claim of service connection for a disorder of the 
lumbar spine is not well grounded.  38 U.S.C.A. §§ 1101, 
1112, 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (1999).

2.  The claim of service connection for a disorder of the 
cervical spine is not well grounded.  38 U.S.C.A. §§ 1101, 
1112, 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for disorders of the lumbar and cervical spine.  
He maintains that current difficulties can be traced back to 
an incident in service in which he was thrown from a carnival 
ride.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 12 Vet. 
App. 477, 485-86 (1999).  If the claimant does not meet this 
initial burden, the appeal must fail because, in the absence 
of evidence sufficient to make the claim well grounded, the 
Board does not have jurisdiction to adjudicate the claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. at 495.

The Court has held that evidence pertaining to each of three 
elements must be submitted in order to make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  This third element may be 
established by the use of statutory presumptions.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

In the present case, the Board finds that the claims of 
service connection for disorders of the lumbar and cervical 
spine are not well grounded.  A review of the record reveals 
that no medical evidence has been received which in any way 
links the claimed disorders to service, to continued symptoms 
since service, or to an already service-connected disability.  
Although the veteran and his representative maintain that the 
claimed disorders can be attributed to service, there is 
nothing in the record to demonstrate that either of them has 
the medical expertise necessary to offer competent opinions 
on matters of medical causation.  Consequently, their 
statements as to the etiology of the disorders at issue are 
insufficient to establish a well-grounded claim.  
Additionally, no evidence has been presented to show that the 
veteran had a chronic disability such as arthritis within one 
year of his separation from service.  38 C.F.R. §§ 3.307, 
3.309.  Because evidence has not been received to make the 
veteran's claims well grounded, the appeal must be denied.



ORDER

Service connection for a disorder of the lumbar spine is 
denied.

Service connection for a disorder of the cervical spine is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

